REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a release film comprising a substrate film and a resin layer on at least one surface of the substrate film.  The resin layer comprises 100 parts by mass of an acid-modified polyolefin resin, 1 to 20 parts by mass of a crosslinking agent, and 10 to 1,000 parts by mass of a polyvinyl alcohol.  The content of propylene in the olefin component of the acid-modified polyolefin resin is 50% by mass or higher.  The polyvinyl alcohol has a saponification rate of 90% or higher and lower than 98%.
	Araki (WO 2014/109340 A1), directed to a release sheet comprising a resin layer formed on a substrate, represents the closest prior art.  The resin layer of Araki comprises an acid-modified propylene resin, a crosslinking agent, and a polyvinyl alcohol.  While Araki teaches that the polyvinyl alcohol may be partially or fully saponified, Araki does not teach an embodiment wherein the polyvinyl alcohol has a saponification rate of 90% to less than 98%.  Upon reconsideration in view of the applicant's arguments (see lines 7-16 on page 5 of the reply filed 10 March 2021) and the data presented in the specification, the examiner concedes that the data presented in Table 1 illustrates an improvement in stability and warpage resulting from the use of polyvinyl alcohol having the claimed rate of saponification that would not have been expected by one of ordinary skill in the art based on the teachings of Araki - indicating that partially and fully saponified polyvinyl alcohols are functionally equivalent with respect to their use in the resin layer of a release sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787